Parker, J.
There is no assignment of error in the record, appellant’s court-appointed counsel frankly submitting that he is of the opinion that *308no prejudicial error was committed in this case but requesting this Court to review the same. An appeal is itself an exception to the judgment and to any matter appearing on the face of the record proper. 1 Strong, N. C. Index 2d, Appeal and Error, § 26, p. 152. We have carefully reviewed the record proper, and find the bill of indictment proper in form, the plea of guilty freely and voluntarily entered, and the sentence imposed to be within statutory limits. G.S. 148-45.
We find
No error.
BROCK and Britt, JJ., concur.